Per Curiam,
The learned counsel for the appellant points out some differences of fact between this case and the case of Liquid Carbonic Company v. Wallace, 219 Pa. 457, cited in the opinion of the learned judge of the common pleas, but we do not understand the learned judge to cite that *26case' as controlling this one because of the exact similarity of the facts of the two cases, but as authority for the principle which is there clearly enunciated and had been declared in many previous cases. When the facts necessary to bring a case within that principle are not in dispute, the jurisdiction of a court of equity is . clear. This is such a case, as is well shown in the opinion of the learned judge, which embraces his findings of fact and conclusions of law. We deem it unnecessary to add anything further to the discussion.
The decree is affirmed at the costs of the appellants.